Citation Nr: 1602730	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  07-38 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for status post left shoulder subacromial decompression distal clavicle resection (non dominant) (herein shoulder disability), to include on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to March 7, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1971 to April 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran's claims were previously remanded by the Board in September 2011.  In March 2015, the Board denied the Veteran's increased shoulder disability rating claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Order, the Court remanded the case to the Board for action consistent with a Joint Motion for Partial Remand (JMPR).  In March 2015, the Board also remanded the Veteran's claim for entitlement to a TDIU.  A May 2015 rating decision granted entitlement to a TDIU, effective March 7, 2012.  The Veteran filed his increased shoulder disability rating claim in May 2005 and the Veteran's TDIU claim was previously found to be part of that increased rating claim in the September 2011 Board remand pursuant to Rice v. Shinseki, App. 447 (2009).  In addition, a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issue of entitlement to a TDIU prior to March 7, 2012 remains on appeal.     

With respect to the Veteran's increased shoulder disability rating claim, subsequent to the last Supplemental Statement of the Case issued in June 2013, additional records, to include VA treatment records, were associated with the Veteran's claims file, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  As this claim is being remanded, the AOJ will have the opportunity to consider these records in the first instance.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of entitlement to an increased disability rating in excess of 20 percent for a shoulder disability, to include on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Prior to March 7, 2012 and throughout the period on appeal, the evidence is at least in equipoise as to whether Veteran was unable to secure and follow a substantially gainful occupation as a result of his service-connected shoulder disability.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU, prior to March 7, 2012 and throughout the period on appeal, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16(b) (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to a TDIU prior to March 7, 2012 and throughout the period on appeal, VA's fulfillment of its duties to notify and assist with respect to this claim need not be addressed.

A schedular TDIU may be assigned where the schedular rating is less than total and it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability rated at least 60 percent or multiple service-connected disabilities with a combined rating of at least 70 percent (with at least one of those disabilities rated at least 40 percent).  See 38 C.F.R.         § 4.16(a) (2015).  In this case, prior to March 7, 2012, the Veteran's only service-connected disability was his shoulder disability, which was assigned 20 percent disability rating throughout the period on appeal.  As such, the Veteran did not meet the threshold requirement for a schedular TDIU during the period on appeal.  See id.  Nevertheless, when the percentage requirements of 38 C.F.R. § 4.16(a) (2015) are not met, entitlement to a TDIU on an extraschedular basis may still be granted.  See 38 C.F.R. § 4.16(b) (2015) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled").  In this regard, the Board notes that neither the AOJ nor the Board is authorized to assign an extraschedular TDIU in the first instance under 38 C.F.R. § 4.16(b) (2015).  See Wages v. McDonald, 27 Vet. App. 233 (2015).  Rather, the regulation requires that, in cases of veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. 4.16(a) (2015), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2015).

In this case, in March 2015 the Board remanded the Veteran's TDIU claim so that it could be referred to the Director of Compensation Service for extraschedular consideration.  As noted, this step is to be taken in the case of a veteran who is unemployable by reason of service-connected disabilities and who fails to meet the threshold percent requirements contained in 38 C.F.R. 4.16(a) (2015). Subsequently, in May 2015, the Director of Compensation Service issued a decision that found that "[a]s of March 8, 2012, the record shows that the Veteran is unable to secure and follow a substantially gainful occupation, due to his service-connected disabilities" and that "[t]herefore, the Veteran is entitled to TDIU on an extra-schedular basis from March 8, 2012."  A May 2015 rating decision granted entitlement to a TDIU effective March 7, 2012, which the rating decision codesheet explained was the date of a VA examination and that the Director of Compensation Service's reference to March 8, 2012 appeared to be a typographical error.

The Board notes that, as previously referenced, although the Board may not in the first instance award a TDIU on an extraschedular basis, the Board is not bound by an adverse determination by the Director of Compensation Service regarding extraschedular entitlement to a TDIU because the Court has determined that the Director of Compensation Service's decision is in essence a decision by the AOJ and is no different than a RO's decision in terms of its effect on the Board's jurisdiction and standard of review.  See Wages v. McDonald, 27 Vet. App. 233 (2015).  Accordingly, the Board must determine whether the evidence supports a finding that the Veteran was entitled to TDIU under 38 C.F.R. § 4.16(b) (2015) prior to March 7, 2012.  

The Director of Compensation Service found entitlement to a TDIU was warranted primarily on the basis of a March 7, 2012 VA examination report (and the AOJ found a TDIU was warranted primarily on the Director of Compensation Service's decision).  Reviewing the evidence of record, however, the symptomatology and impact on employment for the Veteran's service-connected shoulder disability appears to have been relatively similar prior to and after March 7, 2012.  For example, the March 7, 2012 VA examination report noted that the Veteran "[c]ontinues to have daily pain," that the Veteran "states he is functionally limited due to the shoulder" and that he "[h]as been unable to work since 2002 due to problems with neck, back, hips, and shoulder."  A previous October 2007 VA examination report contained identical findings.  Additionally, range of motion findings were also identical when comparing the October 2007 and March 7, 2012 VA examination reports, as both found left shoulder flexion to have pain beginning at 80 degrees and left shoulder abduction to have pain beginning at 90 degrees.  The March 7, 2012 VA examination also noted functional loss and/or impairment in the form of less movement than normal, weakened movement, excess fatigability and pain on movement.  The October 2007 VA examination noted painful movement, stiffness, weakness, tenderness, instability and guarding of movement.  Both examination reports also noted recurrent shoulder dislocation.  With respect to diagnostic testing, the March 7, 2012 VA examination report noted "slight interval worsening of degenerative arthrosis" compared to October 2007.  The March 7, 2012 examination report noted that the Veteran's service-connected shoulder disability impacted his ability to work, specifically citing weakness of the left arm and limited range of motion.  While the October 2007 examination report did not specifically comment on the effects of the Veteran's service-connected shoulder disability on his employment (instead noting he was not employed), the examples provided by the March 7, 2012 examination report of weakness and limited range of motion were otherwise noted on the October 2007 examination report, as discussed above.  In addition, while on March 7, 2012 a separate VA examination report was completed with respect to peripheral neuropathy, the examination report noted a date of diagnosis for peripheral neuropathy of 2005.  Also, the October 2007 examination report noted numbness and tingling of the left arm.  As such, while entitlement to service connection for peripheral neuropathy of the left upper extremity was granted as secondary to the Veteran's service-connected shoulder disability effective March 7, 2012, it appears that similar symptomatology existed prior to this date.  In sum, the March 7, 2012 examination report and October 2007 examination report contained similar findings regarding the symptomatology and impact on employment for the Veteran's service-connected shoulder disability.

In addition, other evidence of record suggested that the symptomatology and impact on employment for the Veteran's service-connected shoulder disability was relatively similar prior to and after March 7, 2012.  In his initial increased shoulder disability rating claim in May 2005, the Veteran referenced limitation of motion, pain and being "unable to lift anything."  On his December 2007 VA Form 9, the Veteran referenced tenderness, painful movement, "no strength in shoulder," "very little flexibility," "extreme constant pain" and stated that he "contend[s] my left shoulder disability alone renders me unemployable."  Further, the evidence of record contains a December 2004 administrative decision by the Social Security Administration (SSA), which granted SSA disability benefits from May 2002 and noted severe impairment relating to the Veteran's left shoulder (as well as hypercholesterolemia and coronary artery disease).  As such, the Veteran was in receipt of SSA disability due to, in part, his service-connected shoulder disability prior to March 7, 2012 and throughout the period on appeal.    

Upon review, the symptomatology and impact on employment for the Veteran's service-connected shoulder disability appears to have been relatively similar prior to and after March 7, 2012.  In consideration of this, along with the Board's March 2015 determination that referral to the Director of Compensation Services for consideration of an extraschedular TDIU was warranted and the AOJ's grant of entitlement to a TDIU from March 7, 2012, the Board concludes that the evidence is at least in equipoise as to whether Veteran was unable to secure and follow a substantially gainful occupation as a result of his service-connected shoulder disability prior to March 7, 2012 and throughout the period on appeal.  As such, resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU, prior to March 7, 2012 and throughout the period on appeal, have been met and the Veteran's claim is therefore granted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16(b) (2015). 


ORDER

Entitlement to a TDIU, prior to March 7, 2012 and throughout the period on appeal, is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

As noted above, the Veteran's increased shoulder disability rating claim was the subject of an October 2015 Court JMPR.  The JMPR vacated the Board's March 2015 decision denying the Veteran's claim because it found that the Board failed to provide adequate reasons or bases for the finding that the residuals of the Veteran's service-connected shoulder disability were contemplated by the rating schedule and that referral for extraschedular consideration was not warranted.  Specifically, the JMPR noted the diagnostic code (5203) under which the Veteran's service-connected shoulder disability was rated "does not specifically contemplate the side effects of medication and scapular instability of the shoulder."  With respect to side effects of medication, the JMPR cited to the October 2007 and March 7, 2012 examination reports that both referenced as side effects for medication somnolence (which is defined as drowsiness or sleepiness) and that the Veteran feels "hungover" in the morning.  See Dorland's Illustrated Medical Dictionary 1735 (32nd ed. 2012).  With respect to scapular instability, the JMPR referenced the Board decision's notation of scapular instability of the left shoulder, as noted in a July 2008 VA physical therapy record.  

Extraschedular consideration involves a three step analysis.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  In this case, as noted above, the JMPR noted the diagnostic code (5203) under which the Veteran's service-connected shoulder disability was rated "does not specifically contemplate the side effects of medication and scapular instability of the shoulder."  As such, the first Thun element is met.  

As to the second element, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1) (2015).  In this case, as decided above, the Veteran has been granted entitlement to a TDIU prior to March 7, 2012 and throughout the period on appeal based on his service-connected shoulder disability (and was previously granted entitlement to a TDIU from March 7, 2012), which indicates marked interference with employment.  As such, the second Thun element is met.  

As to the third step, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.  As the first two elements were met, remand is therefore required for the Veteran's increased shoulder disability rating claim to be referred to the Under Secretary for Benefits or the Director of Compensation Service for extraschedular consideration.

In addition, while on remand, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record are from May 2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from May 2015).

2.  After completion of the above, refer the Veteran's claim for entitlement to an increased disability rating in excess of 20 percent for a shoulder disability to the Under Secretary for Benefits or the Director of Compensation Service pursuant to the provisions of 38 C.F.R. § 3.321(b) (2015) for consideration of whether an extraschedular rating is warranted.

Attention is invited to the side effects of medication (to include somnolence and that the Veteran feels "hungover" in the morning) and scapular instability of the shoulder.  See October 2007 and March 7, 2012 VA examination reports; July 2008 VA Physical Therapy Record.  Attention is also invited to the findings in the October 2015 Joint Motion for Partial Remand, by which VA is bound.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


